 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                      No. 1:18-cr-00034-DAD-BAM
12                       Plaintiff,
13            v.                                        ORDER DENYING DEFENDANT’S POST-
                                                        TRIAL MOTIONS
14       CYRUS DENNIS BRASWELL,
                                                        (Doc. Nos. 176, 177, 179, 180, 181)
15                       Defendant.
16

17           Defendant Cyrus Dennis Braswell is proceeding pro se in this criminal prosecution. On

18   February 13, 2019, following a two-day jury trial, defendant Braswell was convicted of all three

19   counts of mailing threatening communications in violation of 18 U.S.C. § 876(c) as charged in

20   the superseding indictment. (Doc. No. 23.) Sentencing was scheduled for May 6, 2019. (Doc.

21   No. 171.)1 Since the return of the jury’s verdict, defendant Braswell has filed a number of

22   motions with the court. Each will be addressed below.

23           On February 21, 2019, defendant Braswell filed with the court a “Motion For Arrest of –

24   [Judgment].” (Doc. No. 176.) Therein, he repeats his frivolous argument that this court lacks

25
     1
26      Because the probation officer assigned to draft the presentence report in this case was unable to
     deliver a copy of the draft report to defendant Braswell on the day it was issued, sentencing in this
27   matter has been continued to May 20, 2019, in order to ensure that defendant Braswell has
     sufficient time to file any informal objections he may have to the draft presentence report. (Doc.
28   No. 184).
                                                        1
 1   jurisdiction over the offenses for which he was charged and convicted even though the

 2   threatening communications were mailed by him from the Federal Bureau of Prisons facility

 3   located in Mendota, California – within the Eastern District of California. The court rejected this

 4   argument prior to trial (see Doc. No. 166) and will do so again because it lacks merit.

 5          On February 22, 2019, defendant Braswell filed a “Motion for An Order [To Stay

 6   Sentencing Pending Appeal.]” (Doc. No. 177.) Therein, defendant Braswell seeks a stay of the

 7   sentencing proceedings in this action pending the Ninth Circuit’s decision on his interlocutory

 8   appeals from this court’s orders appearing at Docket Nos. 109, 117 and 166. (Doc. No. 177 at 3,

 9   7.) A review of the docket in this case does not reveal that defendant Braswell has any appeal

10   currently pending before the Ninth Circuit. (See Doc. Nos. 134, 142 (dismissing four

11   consolidated appeals filed by defendant for lack of jurisdiction) and 178 (denying defendant’s

12   petition for a writ of mandate).) In any event, a judgment is not final in a criminal case until a

13   conviction has occurred and a sentence has been imposed and defendant has presented no basis

14   upon which an interlocutory appeal would appropriately be pursued in this case. Therefore, an

15   interlocutory appeal at this stage would be frivolous and can not serve to divest this court of

16   jurisdiction to sentence defendant and impose judgment from which he could then properly

17   appeal. Accordingly, his motion for a stay of his sentencing (Doc. No. 177) pending interlocutory

18   appeal, if such an appeal is pending, will be denied.

19          On February 25, 2019, defendant Braswell filed a “Motion for an Order” appointing an

20   investigator to assist him in locating individuals defendant inaccurately refers to as “character
21   witnesses” and to serve them with subpoenas to appear at his sentencing. (Doc. No. 179.) In his

22   motion defendant Braswell refers to approximately eighteen such witnesses, including the district

23   judge he was convicted of mailing threatening communications to, six lawyers in two different

24   states, a law professor and six U.S. Bureau of Prisons officials including a warden. (Id. ay 3-4.)

25   Defendant has failed to make any showing whatsoever that any of the eighteen individuals he has

26   mentioned have any information relevant to his sentencing. Accordingly, his motion for
27   appointment of an investigator to locate these eighteen individuals and serve them with subpoenas

28   will be denied.
                                                        2
 1          Next, on March 7, 2019, defendant Braswell filed with the court a document styled as a

 2   “Motion for Clarification” in which he indicates that at sentencing he wishes to present his U.S.

 3   Bureau of Prisons medical records. (Doc. No. 180.) In that filing defendant Braswell also

 4   requests that he be tested for the presence of mercury, complains regarding the medical treatment

 5   he has received for the past twenty-two years while in Bureau of Prisons custody, expresses a

 6   desire to subpoena a criminal law expert to testify as to the “elements of a offense violation under

 7   21, § 841(a)(1) (sic) and 18 § 876(c) (sic),” and indicates he wishes to call a psychologist to

 8   testify at his sentencing regarding the impact of his allegedly being subjected to false

 9   imprisonment for the past twenty-two years. (Id. at 2-3.) A defendant, however, is not entitled to

10   an evidentiary hearing in connection with sentencing.     See United States v. Salcido, 506 F.3d

11   729, 735 (9th Cir. 2007) (Rule 32 does not create a general right to an evidentiary hearing at

12   sentencing); United States v. Stein, 127 F.3d 777, 780–81 (9th Cir. 1997) (As long as the district

13   court allows a defendant to “rebut the recommendations and allegations of the presentence report

14   either orally or through the submission of written affidavits or briefs, Rule 32 does not require an

15   evidentiary hearing.”); United States v. Sarno, 73 F.3d 1470, 1503 (9th Cir. 1995) (“There is no

16   right to an evidentiary hearing so long as the facts that prove dispositive at sentencing find

17   support in the record.”). Moreover, defendant Braswell has failed to explain how any of the

18   evidence he refers to in his motion (mercury testing, his on-going claims of false imprisonment

19   and the effect thereof, criminal law expert testimony) would be in any way relevant to his

20   sentencing in this case. To the extent defendant Braswell seeks clarification regarding his
21   sentencing hearing, that clarification has now been provided. To the extent his motion seeks an

22   evidentiary hearing at the time of his sentencing to allow his presentation of the evidence to

23   which he refers, his motion will be denied.

24          Finally, on March 8, 2019, defendant Braswell filed with the court a notice asserting that

25   he had not received copies of certain documents filed on the docket and apparently requesting

26   copies of various orders or opinions of the Ninth Circuit Court of Appeals in his cases before that
27   court between the years 1997 and 2015. (Doc. No. 181.) The court’s docket reflects that

28   defendant has been served with all of the court’s orders by mail at his address of record. In
                                                        3
 1   addition, the docket reflects that he has been provided additional copies of documents appearing

 2   on the docket by the Courtroom Deputy at the court’s direction. (See Doc. No. 166.) It therefore

 3   appears defendant has previously received all court documents filed in this action. To the extent

 4   defendant Braswell is requesting that the court provide him with copies of prior orders issued by

 5   the Ninth Circuit Court of Appeals in his prior cases before that court, his motion is denied.

 6          Accordingly, and for the reasons set forth above, defendant Braswell’s post-trial motions

 7   (Doc. Nos. 176, 177, 179, 180 and 181) are denied.

 8   IT IS SO ORDERED.
 9
        Dated:     April 24, 2019
10                                                      UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
